PD-0460-15                                                             PD-0460-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                             Transmitted 7/6/2015 2:31:33 PM
                                                                               Accepted 7/7/2015 3:43:49 PM
                                                                                              ABEL ACOSTA
                                                                                                      CLERK
                                      PAUL JOHNSON
                              CRIMINAL DISTRICT ATTORNEY
                            DENTON COUNTY COURTS BUILDING, 3 RD FLOOR
                                  1450 EAST McKINNEY; SUITE 3100
P. 0 . BOX 2344
MAIN NUMBER 940-349-2600               DENTON, TEXAS 76202              HOT CHECKS 940-349-2700
MAIN FAX 940-349-2601
www.dentoncou nty.com


                                         July 6, 2015



Abel Acosta, Clerk
Court of Criminal Appeals
P. 0. Box 12308, Capitol Station
Austin, TX 78711

         RE:     Joseph Levy v. State a/Texas
                 Trial Court No. F-2012-0885-A
                 Court of Appeals No. 11-13-00048-CR
                 Court of Criminal Appeals No. PD-0460-15

Dear Mr. Acosta:

       The State of Texas, by and through the Criminal District Attorney of Denton
County, Texas, and Appellee herein, waives response to Appellant's Petition For
Discretionary Review filed in the Court of Criminal Appeals on June 26, 2015 .




          July 7, 2015                       ~/4-
                                                Catherine Luft
                                                Assistant Criminal District Attorney
                                                Denton County, Texas


CL/sas